      Case 2:20-mc-00170-KSH Document 3 Filed 05/18/21 Page 1 of 1 PageID: 51




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 )
 KEYBANK NATIONAL ASSOCIATION,                   )
                                                 ) Civil Action No. 2:20-mc-00170-KSH
                       Plaintiff,                )
                                                 ) NOTICE TO WITHDRAW
 v.                                              ) PRE-MOTION LETTER
                                                 )
 DIRECT BUILDING PRODUCTS CORP.,                 )
 and YOEL DEEN,                                  )
                                                 )
                       Defendants.               )
                                                 )


         Plaintiff, KeyBank National Association, by and through undersigned counsel, respectfully

requests the Plaintiff’s Pre-Motion Letter to Compel (ECF No. 2), be withdrawn.



                                                     Respectfully submitted,

                                                     WONG FLEMING
                                                     Attorneys for Plaintiff

Dated: May 18, 2021                             By: /s/ Dafney Dubuisson Stokes
                                                    Dafney Dubuisson Stokes, Esq.
                                                    821 Alexander Road, Suite 200
                                                    Princeton, New Jersey 08540
                                                    Tel: (609) 951-9520
                                                    Fax: (609) 951-0270
                                                    dstokes@wongfleming.com
